ORDER

PER CURIAM.
Defendant Samuel L. LaFrank appeals the judgment entered on his conviction by a jury of statutory sodomy, first degree, in violation of Section 566.062 RSMo (1994). He was sentenced as a prior and persistent offender to a term of fifteen years imprisonment.
No error of law appears and no jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum opinion for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed in accordance with Rule 30.25(b).